Citation Nr: 0211800	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-10 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability. 



(The issues of entitlement to an increased rating for 
service-connected right elbow contracture with ulnar 
neuropathy and entitlement to service connection for a low 
back disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from September 1980 to 
September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in September 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied reopening of 
a claim for service connection for low back disability 
(previously finally denied in an unappealed January 1992 
decision).  The veteran entered notice of disagreement with 
this decision in March 1999; the RO issued a statement of the 
case in February 2000; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in April 2000.  

The Board is undertaking additional development on the issues 
of entitlement to an increased rating for service-connected 
right elbow contracture with ulnar neuropathy and entitlement 
to service connection for a low back disability pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
20.903.))  After giving the notice and reviewing any response 
to the notice, the Board will prepare a separate decision 
addressing these issues.



FINDINGS OF FACT

1.  In light of the finding that new and material evidence 
has been presented to reopen the veteran's claim for service 
connection for a low back disability, no further evidence is 
necessary to substantiate this aspect of the claim; there is 
no reasonable possibility that further assistance would aid 
in substantiating the veteran's claim for VA compensation 
benefits on the issue of whether new and material evidence 
has been presented to reopen the claim for service connection 
for a low back disability. 

2.  In a January 1992 rating decision, the RO denied 
entitlement to service connection for a low back disability, 
finding that the evidence did not show a current low back 
disability; the veteran was duly notified of the decision by 
a letter dated January 29, 1992, but did not enter notice of 
disagreement with this decision within one year of such 
notice.  

3.  The evidence associated with the claims file subsequent 
to the January 1992 RO decision which is new, by itself or in 
connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for a low back disability.


CONCLUSIONS OF LAW

1.  The RO's January 1992 rating decision denying entitlement 
to service connection for a low back disability became final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.201, 20.302, 20.1103 (2001).  

2.  The evidence received subsequent to the RO's January 1992 
rating decision denial is new and material, and the 
requirements to reopen the claim of entitlement to service 
connection for a low back disability have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.156(a), 20.1105 (2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits.  This includes notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
VA Secretary, that is necessary to substantiate the claim.  
This also includes in certain cases a medical examination or 
medical opinion where necessary to decide the claim.  VA has 
issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The duty to notify provisions of the 
Veterans Claims Assistance Act of 2000 and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board finds that the provisions of the Veterans Claims 
Assistance Act of 2000 have been complied with as pertains to 
the issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a low back disability.  In light of the 
finding that new and material evidence has been presented and 
in reopening the claim for service connection for low back 
disability, the Board finds that no further evidence is 
necessary to substantiate the veteran's claim to reopen.  See 
38 U.S.C.A. § 5103(a) (West Supp. 2001).  In this veteran's 
case, there is no reasonable possibility that further 
assistance would aid in substantiating the veteran's claim 
for VA compensation benefits (to have the claim reopened 
based on new and material evidence).  See 38 U.S.C.A. § 
5103A(a)(1),(2) (West Supp. 2001).  

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) 
(West 1991).  If a notice of disagreement is not filed within 
one year of notice of the decision, the RO's determination 
becomes final.  See 38 U.S.C.A. § 7105(c).  

In this case, in a January 1992 rating decision, the RO 
denied entitlement to service connection for a low back 
disability, finding that the evidence did not show a current 
low back disability.  The veteran was duly notified of the 
decision by a letter dated January 29, 1992, but did not 
enter notice of disagreement with this decision within one 
year of such notice.  Therefore, the January 1992 RO rating 
decision became final.  

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, VA must reopen a previously denied claim.  
See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 
286-87 (1993).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.   

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. 
§ 3.156(a) in the VA regulations implementing the Veterans 
Claims Assistance Act of 2000 apply only to a claim to reopen 
a finally decided claim that was received on or after August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)).  As the veteran 
in this case filed his claim to reopen in January 1998, prior 
to the August 29, 2001 effective date for regulatory change 
of the new and material requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. 
§ 3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001 will be applied.  

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In this case, in the February 2000 statement of the case and 
January 2001 supplemental statement of the case during the 
appeal, it appears that the RO implicitly determined that new 
and material evidence had been presented, reopened the 
veteran's claim of entitlement to service connection for a 
low back disability, and considered that issue on a de novo 
basis (denying the claim as not well grounded).  Regardless 
of the actions of the RO, the Board has a legal duty to 
address the "new and material evidence" requirement.  If 
the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the RO's January 1992 rating decision which is new, by 
itself or in connection with evidence previously assembled, 
is of sufficient significance that it must be considered in 
order to fairly decide the merits of a claim for service 
connection for a low back disability.  The basis of the 
January 1992 denial of claim was that the evidence did not 
show that the veteran had a current low back disability.  
This determination was based on a review of service medical 
records and a VA compensation examination report, including 
X-rays of the lumbosacral spine, that showed only a history 
of low back pain and report of symptoms, but no functional 
impairment. 

The new evidence of record since the January 1992 rating 
decision includes: private physician reports recording the 
veteran's history of in-service back injury, reflecting 
current clinical findings, and showing current diagnosed 
disability of the low back; the veteran's personal hearing 
testimony regarding low back symptomatology at relevant 
times; a July 1998 VA medical examination report reflecting a 
history, clinical findings, and diagnoses of current low back 
disability.  VA outpatient treatment records, including 
magnetic resonance imaging (MRI) testing results, show 
evidence of disc herniation at L5-S1, diagnosed as 
degenerative disc disease.  The Board finds that the evidence 
received subsequent to the RO's January 1992 rating decision 
denial is new and material as it pertains to the basis for 
the January 1992 rating decision denial of service connection 
for a low back disability.  The Board finds that the 
requirements to reopen the claim of entitlement to service 
connection for a low back disability have been met.  
Accordingly, the veteran's claim for service connection for a 
low back disability is reopened.   


ORDER

New and material evidence having been submitted, the 
veteran's request to reopen a claim for service connection 
for a low back disability is granted, to this extent only. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

